Title: To George Washington from Thomas Jefferson, 18 May 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] May 18. 93.

Th: Jefferson has the honor to inform the President that having, from a slight expression of mister Genet’s yesterday, doubted whether he did not chuse to wait upon the President separately from mister Ternant, he called on the latter yesterday evening, but he was not at home. he called again this morning, & left it to himself & mister Genet to come together or separately as they should chuse. Ternant now writes that he will wait on the President precisely a quarter before two, consequently separately from mister Genet.
